December 20, 2012




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      ISSAC SAVVAS MOLHO, Appellant

NO. 14-11-00861-CV                          V.

      WEICHERT, REALTORS REICHARDT & ASSOCIATES, Appellee
                 ________________________________

       This cause, an appeal from the judgment in favor of appellee, Weichert,
Realtors Reichardt & Associates, signed September 1, 2011, was heard on the
transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, Issac Savvas Molho to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.